NOTICE

        The text of this opinion can be corrected before the opinion is published in the
        Pacific Reporter. Readers are encouraged to bring typographical or other formal
        errors to the attention of the Clerk of the Appellate Courts:
                            303 K Street, Anchorage, Alaska 99501

                                     Fax: (907) 264-0878

                              E-mail: corrections @ akcourts.us


              IN THE COURT OF APPEALS OF THE STATE OF ALASKA


EDWIN FRANCIS PARSON,
                                                       Court of Appeals No. A-12024
                             Appellant,               Trial Court No. 4FA-13-3054 CR

                      v.
                                                              O P I N I O N
STATE OF ALASKA,

                             Appellee.                No. 2569 — September 22, 2017


               Appeal from the District Court, Fourth Judicial District,
               Fairbanks, Benjamin Seekins, Judge.

               Appearances: Olena Kalytiak Davis, Anchorage, for the
               Appellant. Patricia L. Haines, Assistant District Attorney,
               Fairbanks, and Craig W. Richards, Attorney General, Juneau,
               for the Appellee.

               Before: Mannheimer, Chief Judge, Coats, Senior Judge,* and
               Suddock, Superior Court Judge.**

               Senior Judge COATS.




   *
       Sitting by assignment made pursuant to Article IV, Section 11 of the Alaska
Constitution and Administrative Rule 23(a).
   **
       Sitting by assignment made pursuant to Article IV, Section 16 of the Alaska
Constitution and Administrative Rule 24(d).
              Edwin Francis Parson was convicted of fourth-degree assault1 for striking
and injuring his wife. Parson requested a suspended imposition of sentence (SIS), but
he was instead sentenced to 60 days with 60 days suspended. He now appeals the district
court’s denial of his request for an SIS.
              The State asserts that Parson has no right to appeal the denial of his request
for an SIS, and that this Court does not have jurisdiction to hear Parson’s appeal, because
Parson’s active (i.e., unsuspended) term of imprisonment does not exceed 120 days.2
              For the reasons explained in this decision, we conclude that we have
jurisdiction to hear this appeal. We also conclude that the district court was not clearly
mistaken when it denied Parson’s request for an SIS. We therefore affirm Parson’s
sentence.


       This Court has jurisdiction to hear Parson’s appeal
              As just explained, Parson was sentenced to 60 days with all 60 suspended.
The State argues that under AS 12.55.120(a) and Alaska Appellate Rule 215(a)(1),
Parson has no right to appeal his misdemeanor sentence, and this Court has no
jurisdiction to resolve his appeal, because Parson was sentenced to less than 120 days to
serve. In fact, Parson was not sentenced to serve any time, because all of his imposed
jail time was suspended.
              Our jurisdiction to hear misdemeanor sentence appeals is established by
AS 22.07.020(c). This statute provides in pertinent part that we have jurisdiction to




   1
       AS 11.41.230(a)(1).

   2
       See Alaska Appellate Rule 215(a)(1).



                                            –2–                                       2569

review “the final decision of the district court on a sentence imposed by it if the sentence
exceeds 120 days of unsuspended incarceration for a misdemeanor offense.”
              But recently, in Maguire v. State, we reaffirmed the position we earlier had
taken in Allen v. Anchorage: we have jurisdiction to review “non-term-of-imprisonment
sentence appeals (e.g., appeals challenging probation conditions, fines, forfeitures, and
license revocations)” regardless of whether the defendant’s active term of imprisonment
exceeds 120 days.3 We conclude that a challenge to a sentencing court’s denial of an SIS
falls within this same category.
              One important reason why an SIS is a “non-term-of-imprisonment” aspect
of a defendant’s sentence is that an SIS gives the defendant the opportunity, regardless
of the length of the sentence imposed, to have the conviction set aside if the defendant
successfully completes their SIS probation.4 As we have observed, because of this
opportunity, an SIS is “a unique disposition.”5 We have also observed that in appeals
challenging probation conditions, fines, forfeitures, and license revocations, we are
“more likely [than the supreme court] to be familiar with the sentences imposed in
criminal cases across the State” and to recognize when a sentencing court has erred with
regard to those issues.6 We are similarly more likely to be able to recognize when a
sentencing court has erroneously denied or granted a suspended imposition of sentence.


   3
      Maguire v. State, 390 P.3d 1175, 1177 (Alaska App. 2017) (quoting Allen v.
Anchorage, 168 P.3d 890, 894 (Alaska App. 2007)).
   4
       AS 12.55.085(d).
   5
       State v. Huletz, 838 P.2d 1257, 1259 (Alaska App. 1992) (“A suspended imposition
of sentence is a unique disposition: by providing for the eventual set-aside of a conviction,
a suspended imposition of sentence offers the offender an incentive for reform and an
opportunity to start anew with a clean slate.”). See also AS 12.55.085(d).
   6
       Maguire, 390 P.3d at 1178.

                                            –3–                                        2569

              We therefore conclude that we have jurisdiction over appeals challenging
a sentencing court’s decision to deny a request for an SIS, regardless of the length of the
imprisonment imposed.


       Background of Parson’s assault on his wife
              Ann Parson, Parson’s wife and the victim in this case, testified that at the
time of the assault, she and Parson had been married for 26 years and had three children.
According to Ms. Parson, in October 2013, Parson left home for about a week without
telling his family his whereabouts. When he returned home, he was “extremely angry”
and “just radiating tenseness.” The couple’s eighteen-year-old son (one of two children
still living at home) testified that his father’s anger on the day of the assault was a “ten”
on a scale of one to ten.
              Just before the assault, Parson was in the couple’s bedroom. When Ms.
Parson came into the bedroom to ask for the remote control to the family’s television,
Parson angrily threw the remote at her. The remote just missed Ms. Parson’s head, so
close that it passed through her hair. Parson then jumped off the bed where he had been
lying, grabbed a game console, and threw the console, “cords and all,” down the hall
toward the living room. The couple’s son was in the living room at the time, and he
testified that the console almost hit him.
              Right after Parson threw the game console, he left the bedroom, went to the
living room and attempted to destroy the family television, which he described as “the
source of evil” in the household. Ms. Parson followed Parson to the living room because
she was certain that Parson was “going to start smashing and throwing things.” When
Ms. Parson tried to prevent Parson from destroying the television, their argument
escalated.



                                             –4–                                       2569

             Parson called her a bitch, he referred to her co-workers in derogatory terms,
and he then accused her of turning their children against him. (Ms. Parson worked in the
intake unit of the Office of Children’s Services.)
             During the struggle over the television, the couple’s son stepped between
his parents. The son tried to calm Parson and to get him to move away from Ms. Parson.
But when the son stepped away from his parents, Parson “slammed” Ms. Parson in the
chest, knocking her against the stone fireplace. Ms. Parson hit the fireplace and fell to
the floor. The son testified that Parson’s blow was “pretty hard,” and that the son was
concerned that Ms. Parson had been seriously hurt.
             As a result of this assault, Ms. Parson suffered a badly sprained ankle, an
abrasion on her arm, and a cut on the little finger of her right hand.
             When Ms. Parson and the couple’s two children attempted to leave, they
discovered that Parson had disabled the family vehicles. Forced to leave the area on foot,
Ms. Parson and the children went to a neighbor’s house, where they arranged for
transportation to a place where they could spend the night.
             Ms. Parson later testified that this was not the first time that Parson had
assaulted her — that it was normal for Parson to engage in physical altercations, and that
Parson had destroyed other property in the past. This incident was, however, the first
time she reported an assault to law enforcement.
             Ms. Parson told the sentencing judge that Parson had once been an easy­
going person who got along well with her and their children. But she explained that
Parson’s personality had changed dramatically — that he had become an “unhappy,
mean, miserable person” who had quit work and had isolated himself. According to his
wife, Parson had become obsessed with the radio and TV news, and he did not want to
go back to work “because of the evils in the world.” Ms. Parson also stated that Parson
blamed her “100 percent for everything that’s happened.”

                                          –5–                                       2569

              Ms. Parson also told the sentencing judge that Parson continued to be a
threatening presence in her life despite her obtaining a restraining order. Parson had told
her that he was “finding it increasingly difficult to continue following the restraining
order.” Parson declared that he “often thinks about violating it, and [that he] understands
why so many people break their orders.”
              At sentencing, Parson refused to take responsibility for the assault. He
agreed that he and his wife had engaged in an argument on the evening in question, but
he told the judge that he believed his wife’s injuries “occurred elsewhere.” It bothered
Parson that “it didn’t come to light where [his wife] received those injuries.”
              The sentencing judge, District Court Judge Benjamin Seekins, rejected
Parson’s request for an SIS. Instead, the judge imposed a sentence of 60 days of
imprisonment with all 60 days suspended, and 2 years of probation.


       Judge Seekins was not clearly mistaken to reject Parson’s request for an
       SIS
              Parson claims that Judge Seekins provided only a “meager and insufficient
explanation” for his decision to deny Parson’s request for an SIS, and that the judge was
clearly mistaken not to have given Parson an SIS. Parson argues that his offense was
“decidedly less severe” than “typical” fourth-degree assaults, and he further argues that
he is a deserving offender who had never been in any legal trouble before this assault.
              But Judge Seekins found, based on Parson’s conduct as a whole, that the
facts of Parson’s case were “a bit more severe than most [assaults].” The judge
explained that Parson exhibited “the classic control cycle behaviors ... of a domestic
violence offense.” He found that Parson’s conduct in this assault was “a little bit above”
the more common conduct in domestic violence assaults. Consequently, Judge Seekins
ruled that an SIS was not appropriate under the facts of Parson’s case.

                                           –6–                                       2569

              Whether to impose a suspended imposition of sentence in a given case is
left to the discretion of the sentencing court.7 The pertinent portion of AS 12.55.085(a)
declares that “if it appears that there are circumstances in mitigation of the punishment,
or that the ends of justice will be served, the court may, in its discretion, suspend the
imposition of sentence[.]”
              Although Parson had no prior convictions of any kind, he was a mature
offender (47 years old when he committed this offense), and his offense was a violent
crime — a physical assault that resulted in multiple injuries to his wife. Moreover, Ms.
Parson stated at sentencing that even though this was the first time she had reported one
of Parson’s assaults to the police, this was not the first time Parson had assaulted her or
had destroyed property in anger.
              Parson physically assaulted his wife in the presence of their teenage son.
And prior to the assault, Parson disabled both of the family vehicles — the vehicles that
his wife and children would try to use later that evening when they felt threatened by
Parson and needed to leave.
              Additionally, Parson continued to be a threatening presence despite a
restraining order. According to Ms. Parson, her husband told her that he was finding it
“increasingly difficult” to adhere to the terms of the restraining order, that he often
thought about violating it, and that he understood “why so many people break their
orders.”
              Finally, both at trial and at sentencing, Parson refused to take responsibility
for the assault. He asserted that his wife had received her injuries elsewhere, and he
essentially claimed that his wife was lying about the events of that evening.



   7
      Nattrass v. State, 554 P.2d 399, 401 (Alaska 1976) (citing AS 12.55.085(a)). See also
Parrott v. Anchorage, 69 P.3d 1, 6 (Alaska App. 2003).

                                           –7–                                         2569

            Based on these circumstances, we conclude that Judge Seekins was not
clearly mistaken when he denied Parson’s request for a suspended imposition of
sentence.


      Conclusion
            The judgment of the district court is AFFIRMED.




                                      –8–                                  2569